IN THE COURT OF APPEALS OF THE STATE OF WASAINGTON


STATE OF WASHINGTON,
                                                 No. 76041-6-1
                    Respondent,
                                                 DIVISION ONE
           V.

MOLLA BEYENE,                                    UNPUBLISHED OPINION

                    Appellant.                   FILED: October 23, 2017


       PER CURIAM. Molla Beyene appeals the victim penalty assessment

(VPA) and deoxyribonucleic acid (DNA)collection fee imposed following his

conviction for possession of a controlled substance. For the first time on appeal,

he contends the statutes authorizing these mandatory financial obligations are

unconstitutional as applied to defendants who do not have the ability or likely

future ability to pay them. He concedes his contention is not ripe for review

under our decision in State v. Shelton, 194 Wn. App. 660, 671-74, 378 P.3d 230

(2016), review denied, 187 Wn.2d 1002, 386 P.3d 1088(2017),1 but contends

Shelton is wrongly decided because it relied on a distinguishable case'-- State v.

Curry, 118 Wn.2d 911, 829 P.2d 166 (1992). We adhere to our decision in

Shelton.

       Regardless of whether Curry is distinguishable in some respect, it still

supports Shelton's holding that an as applied substantive due process challenge




1Accord State v. Lewis, 194 Wn. App. 709, 714-15, 379 P.3d 129, review denied, 186
Wn.2d 1025, 385 P.3d 118 (2016).
No. 76041-6-1/2


to financial obligations is not ripe until the State attempts to collect them. Curry,

118 Wn.2d at 917; see also State v. Curry, 62 Wn. App. 676, 681, 814 P.2d 1252

(1991), aff'd, 118 Wn.2d 911, 917, 829 P:2d 166 (1992). We adhere to that

holding in Shelton, which applies equally to DNA and VPA assessments/fees.2

We also adhere to Shelton's holding that as=applied due process claims cannot

constitute manifest constitutional error under RAP 2.5(a) until the State seeks to

enforce collection of the fees or imposes a sanction for failure to pay.3 While this

court does have discretion to review Beyene's claim under RAP 2.5(a) in the

absence of manifest constitutional error, the claim is not ripe and Beyene has not

demonstrated that a significant risk of hardship will result from declining review at

this time. See Shelton, 194 Wn. App. at 670; State v. Cates, 183 Wn.2d 531,

536, 354 P.3d 832(2015).

       Finally, even if Beyene's contentions were ripe for review and could be

raised for the first time on appeal, they would fail under State v. Seward, 196 Wn.

App. 579, 384 P.3d 620(2016), review denied, 188 Wn.2d 1015, 396 P.3d 349

(2017)(imposition of VPA, DNA collection fee, and criminal filing fee prior to any




2 State v. Tyler, 195 Wn. App. 385, 404 n.11, 382 P.3d 699(2016)(applying Shelton to
mandatory VPA and rejecting argument that RCW 10.01.160(3) applies to mandatory
financial obligations).
3 Shelton, at 672-73(RAP 2.5(a)(3) bars challenge to VPA, DNA fee and filing fee for the
first time on appeal because the claimed error is not "manifest" "[L]nW the State attempts
to enforce collection of the... fee or impose sanctions for failure to pay."); accord
Lewis, 194 Wn. App. at 715.

                                            2
No. 76041-6-1/3


individualized determination of ability to pay is rationally related to a legitimate

state interest).

       Affirmed.

                                 For the court:




                                           3